IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SERGEI KOVALEV,                            : No. 25 EAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
AKASH ASHOK BAROT, DDS.,                   :
NORTHWOOD DENTAL GROUP, LLC                :
AKA/DBA NORTHWOOD AESTHETIC                :
DENTAL, JANE DOE I, JANE DOE II, AND       :
HIRABEN PROPERTIES, LLC,                   :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.